Wheeler, Ch. J.
It cannot be doubted, that a wharfinger, no less than a common carrier, (1 Parsons on Contracts, 649,) may make what contract he pleases, as. to his compensation. If a tavern keeper, warehouseman, or wharfinger, specifies his rates of charges, and gives notice to a customer in advance, and the latter afterwards puts up at his tavern, or makes use of his warehouse or wharf, he thereby assents to the proposed charges, and cannot refuse to pay them, upon the ground that they are more than is reasonable or customary. By the use of the wharf, after notice of the plaintiff’s rates of charges, the defendants impliedly contracted to pay them, and they cannot now disaffirm their contract. There is no error in the judgment, and it is affirmed.
Judgment affirmed.